PRESIDING JUSTICE EGAN, specially concurring: I concur specially to express my view, that the State’s right to have the defendant examined by a psychiatrist of the State’s choosing is grounded on common law precedent and is not dependent on any statute. There is substantial case law to support the proposition that a court has inherent power to order a party to submit to a mental or physical examination whenever a party puts his mental or physical condition in issue. In People v. Scott (1927), 326 Ill. 327, 157 N.E. 247, a defendant was sentenced to death, and a subsequent hearing was conducted to determine whether he had become insane. If he had become insane, his execution would have been barred. The supreme court held that it was error to permit the State’s Attorney to comment on the defendant’s refusal to submit to an examination. People v. Scott was expressly overruled in People ex rel. Noren v. Dempsey (1957), 10 Ill. 2d 288, 139 N.E.2d 780, in which the trial judge ordered a plaintiff in a personal injury action to submit to a physical examination. The plaintiff filed an original petition in mandamus in the supreme court for an order directing the judge to expunge the order that he had entered. The supreme court denied the petition with these observations: "Yet Wigmore’s classic treatment of the problem (Wigmore, Evidence, 3rd ed., sec. 2220) makes it clear that the common law, from earliest times, permitted and required physical examinations where they were necessary. And other courts have recognized an inherent power to require them when the ends of justice require. [Citations.] ijc ijc sf: The other explanation is that the doctrine of 'lack of power’ may have been a shorthand way of saying that the court felt that it was appropriate for the legislature, and not the courts, to determine that such examinations should be permitted. [Citation.] This view, however, ignores the common-law precedents that permitted physical examination where necessary, and it overlooks the power of our courts to regulate judicial procedure. [Citations.]” (Emphasis added.) 10 Ill. 2d at 292-93. In People v. Carpenter (1957), 11 Ill. 2d 60, 142 N.E.2d 11, the supreme court affirmed the defendant’s conviction and death sentence. His sister then filed a petition alleging that he had become insane since the sentence of death and, therefore, could not be executed. The trial judge allowed her motion that a physician of her choice be permitted to examine the defendant for a psychiatric evaluation. Over the objection of the petitioner, the judge also allowed the State’s motions to permit three psychiatrists to examine the defendant. After the defendant’s psychiatrists testified, the State’s psychiatrists testified before a jury which found that the defendant was sane. The supreme court rejected the petitioner’s claim that permitting the State psychiatrists to examine the defendant and to testify violated due process. (People v. Carpenter (1958), 13 Ill. 2d 470, 150 N.E.2d 100.) The court relied upon People ex rel. Noren v. Dempsey. In doing so, the court recognized that in People ex rel. Noren v. Dempsey, the examination was for discovery purposes and in Carpenter, the examination was for evidentiary purposes. The court said that distinction was not controlling. (Carpenter, 13 Ill. 2d at 478.) The court concluded: "In the present case Irene Carpenter by her petition placed in issue the mental condition of Richard Carpenter. His mental condition, therefore, became a fact to be proved in the case and an examination by the State was therefore proper. We find that the order directing the warden to permit Carpenter to be examined by a State psychiatrist did not violate Carpenter’s privilege of privacy and did not deprive him or petitioner of due process of law.” 13 Ill. 2d at 477. In sum, I believe that the statute which is argued here is irrelevant. Fundamental fairness should permit the State to have a fair chance at rebutting expert testimony that the defendant will offer. I agree with the State’s argument that to permit the defendant to present testimony regarding his ability to comprehend his rights with no possible response from the State would defy "any standard of equity that is embedded in our adversarial system of law.” In keeping with the spirit of section 104 — 14(a) and People v. Kashney (1986), 111 Ill. 2d 454, 490 N.E.2d 688, I would not permit the State’s examining physician to testify unless the defendant had first presented evidence on the issue of his fitness to understand Miranda warnings. In this case the defense did present evidence on the question and, consequently, opened the door for the State’s evidence.